I concur in the result reached by the Court in the majority opinion.
I further concur with Mr. Justice Angstman in his criticism of the Court's attempt in State ex rel. Smith v. District Court,112 Mont. 506, 118 P.2d 141, and State ex rel. Pitcher v. District Court, 114 Mont. 128, 133 P.2d 350, to limit the scope of the perpetuation of testimony statutes and agree with *Page 596 
the principle laid down in that the litigants under these statutes should be given the broad powers intended by the legislature.
I also agree that a general statement provides an adequate basis for propounding of questions to the witnesses called in and that witnesses should be compelled to answer any questions pertinent to the issues presented under such a statement.